IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LISA GAIL MULLIS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D10-2234

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 10, 2014.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Nancy A. Daniels, Public Defender, and Diana L. Johnson and Glen P. Gifford,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Lisa Gail Mullis appeals her convictions and sentences for attempted

second-degree murder, kidnapping, robbery with a deadly weapon, carjacking, and

second-degree arson. Fundamental error in the conviction for attempted second-

degree murder occurred when the court instructed the jury that an element of the
lesser-included offense of attempted manslaughter by act is the commission of “an

act which was intended to cause the death of” the victim. Williams v. State, 123

So. 3d 23 (Fla. 2013). Consequently, we reverse the conviction and sentence for

attempted second-degree murder and remand for a new trial on that count. We

otherwise affirm.

      AFFIRMED in part; REVERSED in part; and REMANDED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.




                                       2